               Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 1 of 8



                   tN THE         UNTTED STATES DtSrRtCr COURT                             il   IE_   H   ij
                                DISTRICT          OF           CONNECTICUT
                                                                                     ft18 Hil\f   -B P 2'ttb
                                     BRIDGEPORT DIVISION.
                                                                                    U5 DtSTFiiCT ei:r_tft1.
                                                                                       B   RiilGfpilft-i f;T
SYLVIA EMIABATA                                            *

                 Plaintiff,                                *         Case No:


-VS-
                                                           rl.



                                                           rF
                                                                       3; l8c,z lsll              U*D
                                                           *

FARMERS INSURANCE                                         *

  CORPORATION INS.               CO.      AND             :*



FARMERS TEXAS COUNTY                                       *

MUTUAL INSURANCE COMPANY                                       *

                    Defendants                             )X




**,t******************t({.:Frl.,F**:**#**'1.***********




                                                          COMPLAINT


     COMES NOW                      the plaintiff, SYLVIA EMIABATA alleges                                 as
follows:
                                             I.   PARTIES:
l.   1   .   Plaintiff is a citizen and resident                         of Bridgeport Connecticut.
l.   2.
     Defendants are insurance companies organized which is a
corporation of the State(s) California and Texas and existing
pursuant to the laws of the State(s) of California and Texas,
of the United States.
                                                                 1
          Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 2 of 8



l.   3. Defendant(s) also has its Principal Place of business is in
Los Angles California and Defendant(s) Farmers Texas County
Mutual lnsurance Co. Principal Place of business in all over the
State of Texas.
l. 4. Defendant(s) FARMERS INSURANCE engaged in providing
lot of insurance business in the State and locality of Connecticut;
Actively engaging in transaction for the purpose of financial or
pecuniary gain of profit in the State of Connecticut.


                    II.   JURISDICTION AND VENUE
ll. 1. There are Complete Diversity of Citizenship between the
Plaintiff and any of the Defendants. Also, the complaint is
brought pursuant 28 U.S.C. section 1332 (c) Diversity of
Citizenship;
11.2. 28 U.S.C. Section  332 (b) the amount in controversy Plaintiff
                            1
certify the Jurisdiction Amount Required Pursuant to 28 U.S.C.
Section 1332(b) that is amount sought exceeds the sum of
seventy-five thousand dollars ($75,OOO) ;
11.3.    28         Section 1 367(d) states "The period of
               U.S.C.
Limitation...shall be tolled while the claim is pending and for
a period of 30 days after it is dismissed unless state law
provides for a longer tolling period". The action/claim was
Dismissed without Prejudice for lack of personal jurisdiction in
the United States District Court for The District of Oklahoma.
Case number, civ.-1 8-OO21 -F ., Document 35 Filed O8115/1S
Page 2 of 2. Order Dismiss Plaintiff's action without prejudice,
"leaving plaintiff free to re-file this action in a court with
subject matter jurisdiction and proper venue". Also on October
 12, 2O18 Order Affirming, Adopting and Ratifying Recommended
Ruling: denying plaintiff (here)motion for Leave to Proceed in forma
pauperis CASE # 3:18-cv-O1 52O-JCH.
                                       2
            Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 3 of 8



11.4.Another ground of Jurisdiction is pursuant to zg U.S.c.
Section 1332. Supp.p.3 42., Corporate Citizenship for Diversity
Purposes: Special Rule for lnsurance Companies in direct action
as in here, Citizenship i.e. Subject Matter Jurisdiction ,(Section
1332), Supp.p.342 in direct action against insurance Company
as in here the lnsurer shall be a Citizenship of the lnsure, here
plaintiff is a Citizen of the State of Connecticut.


                      lll. FACIS and BACKGROUND
lll. 1. ln this matter, plaintiff had an accident revolves on a
claim or complaint that happened in the State of Tennessee
around lH 40 in Dickson, TN. Also, this concerns Policy
#OO45O33381 with claim number : 3OO5591 50 1-1-2 with
Farmers lnsurance regard accident of February 23, 2016.
lll.   2.   On or about February 23, 2C16, Plaintiff was
                                                      travelling
on lH 40 in Dickson, TN. When Plaintiff was "Near Miss" with
another driver forces plaintiff car off the road., by a semi-
tractor; which caused plaintiff         to
                                    lose control. And the next
thing we found ourselves              in a
                                     ditch with also prevailing
increment weather. Plaintiff with the help of a good Samaritan
, successfully called 91 1 where an ambulance took us to a
hospital. At the hospital, the police met plaintiff and took
plaintiff statement including the third party who is a passenger.
And this was subsequently reported to defendants-Farmers
lnsurance Company.
   3. All effort to get defendants to settle a rightful claim fell
lll.
in a deaf ear. Thus, defendants violated the covenant of good-
faith dealing, breached the insurance standard contract, failed
toproperly investigate the accident (inadequate investigation);
undue delay, refused to defend and refused to make a


                                         3
       Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 4 of 8



reasonable settlement offer. And making                    unreasonable
interpretation   of plaintiff stated insurance policy.

                 IV. GENERAL ALLEGATIONS
lV. The general allegations/factual allegations as see in     the
foregoing, Plaintiff, SYLVIA EMIABATA has endured significant
mental and emotional distress and trauma because of these
actions of the Defendants: (a) That Defendants refused to settle
a rightful claim; (b) Defendants refused to defend Plaintiff ; (c)
Plaintiff and Defendants enter into contract and at the time of
this said accident plaintiff was insured by Defendants; (d) Bad-
Faith Dealings; (e) Tort of Negligence; (f) Economic Loss and (g)
Breach of Standard Contract.


              V. CAI.JSES OF ACI'ION
COUNT 1. BAD-FAITH DEALING : by Defendants failure to
exercise due care to investigate accident and failure to defend
Plaintiff pursuant to the contract agreement entered by both
parties, Contract/Policy number : oo45o33381 with its claim
number : 3OO5 59 1 50 1-1 -2 with Defendants Farmers lnsurance
regards accident of February 23, 2C-16. Contract effective date
211912016 based on Auto lnsurance. Plaintiff SYLVIA EMIABATA
realleges and reincorporates each and every allegation in I to
V. As if fully set forth herein.
COUNT 2.      NEGLIGENCE: On or about February 19, 2016
Emiabata enter a contract with the Defendants to insure its
vehicle. With one of its Agent/Agenc[, operated and/or
maintained by Defendant(s) Farmer Insurance. Plaintiff Mrs.
Emiabata was injured due to dangerous action or conduct of
the Defendants as see in foregoing complaint.
                                    4
          Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 5 of 8



(a)      Defendants requested, allowed, permitted and encouraged
Plaintiff    to enter onto the contract with        Defendants.
Consequently, Plaintiff was an invitee whom Defendants owed
a  duty    to use ordinary care, lncluding the duty     inspect,to
Protect and guard Plaintiff from unreasonably dangerous
conditions and conduct existing on its premises or to warn
Plaintiff against the Conduct of its Agent or Employees of their
existence.
(b)    Plaintiff was exercising ordinary care when suddenly
Defendants refused to settle a Rightful Claim, et al, because of
the aforesaid dangerous conduct, your Plaintiff Sustained injuries.
(c   )Your Plaintiff would show the defendants owned a duty
of care to the Plaintiff by Plaintiff lnsurance Account Opened
with the Defendants.
(d)   Plaintiff suffered injury and damages as a direct and
proximate result of .the unreasonably dangerous conduct of the
Defendants supra.
(e) Plaintiff Sylvia Emiabata realleges and reincorporates
each allegation in complaint I to V. Which is hereby
incorporated with reference as              if fully set forth herein.
(0 At all relevant times to this Complaint, the directors,
officers, operators, administrators, employees, agents and
staff acted within their capacities and scopes of
employment for the Defendant.


COUNT       3.BREACH OF CONTRACI: Defendants are liable
to Plaintiff for breaching express and implied that they made
regarding Plaintiff Auto insurance policy. Plaintiff SYLVIA
EMIABATA realleges and reincorporates each and every allegation

                                       5
       Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 6 of 8



in 1 to V. As if fully set forth herein. At all relevant time to
this Complaint, the directors, officers, operators, administrators ,
employees, agents and staff acted within their capacities and
scopes of employment for the Defendan(s)


COUNT    4.
         VICARIOUS LIABILIW, RESPONDEAT SUPERIOR,
OSTENSIBLE AGENCY AND/OR AGENCY.
(a) Plaintiff SYLVIA EMIABATA realleges and
reincorporates each allegation in its complaint I to llv.
Which   is hereby incorporated with reference as if                   fully
set forth herein
(b) At all relevant times to this complaint, the directors,
officers, operators, administrators, employees, agents and
staff action within their capacities and scopes of
employment for the Defendant.


COUNT  5. UNJUSI ENRICHMENT. Defendants refused to
settle a rightful claim as in here amount to scienter
hence the Defendants wrongly keep the settlement
amount as in here Defendant Unjust Enriched themselves.
(a)   Plaintiff here realleges and reincorporates each
allegation above as if fully set forth herein, Complaint I
to V. Which is hereby incorporated with reference as if
fully set forth herein
(b) At all relevant times to this complaint, the directors,
officers, operators, administrators, employees, agents and


                                    6
        Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 7 of 8



staff action within their capacities and scopes                             of
employment for Defendant (s).
(c )   The acts and/or omissions set forth above in this
Complaint would constitute        a claim under the FED. R. clv. P.
and law of state
                       VI. DAMAGES/ RELIEF
(a)    SYLVIA EMIABATA, Plaintiff filledthis complaint or petition
due to Defendant engaged in bad-faith, Unfair/Denial of
insurance claims, negligence, failure to pay settlements plaintiff
deserves, Unreasonable Delay, Wrongful lnterpretations                 of   the
lnsurance Policy, et al.
(c) Plaintiff grounds for the complaint against defendant are
also under Body lnjury and property damages,
Uninsured/Underinsured        Motorist Claims, Uninsured Motorist
damages.
(d)  Plaintiff severally demanded since 2016 for defendants to
pay on the above claim. Defendant till date refused or failed
to pay on this claim.
(e)    Defendants wrongly interpreting plaintiff insurance policy
to favor them that has upper hand
(0     Plaintiff seeks against defendants, that plaintiff is herein
seeking ( 1) Uncompensated Economic Damages : Medical
expenses, lost of wages, et al; (2) Non-economic Damages :
Pain, Suffering, Anxiety, et al. Hence Plaintiff is seeking claims
based on its Auto liability and Physical damage, Body injury
and Properly damage, Uninsured/Underinsured Motorist claims,
Uninsured Motorist damages claims on defendant-Farmers
lnsurance for the sum of $34o,ooo (l'hree hundred and forty


                                     7
       Case 3:18-cv-01817-VAB Document 1 Filed 11/08/18 Page 8 of 8



thousand dollars) This       is also because plaintiff sustained
permanent body injury
(g)    Plaintiff respectfully requests that this court interpreting
plaintiff insurance policy pursuant to Plaintiff Auto Liability and
Physical damages, Body injury and Property damages,
Uninsured/Underinsurance Motorist claims, Uninsured Motorist
damages, et al. lf applicable and depending on the standard
of review, and Declare, Pursuant to Plaintiff insurance Policy
That Plaintiff is entitled to the benefits which plaintiff seeks
under the TERMS OF THE PLAN. ln the event that the court
reviews/interpreting plaintiff insurance policy. Or other relevant
information and determines that Defendants violated the duty
of good-faith dealing or the Defendant decision is not supported
by the interpretation record.
                       VII   PRAYER FOR RELIEF.
The court should award plaintiff any part of the relief requested,
Plaintiff additionally prays that the court award such other and
further relief to which plaintiff may just be entitled.
     WHEREFORE, Plaintiff, SYLVIA EMIABATA, does hereby
pray that judgment be entered in his favor and against the
Defendants as follow:
1. Award the sum of $3aO,OOO. Against Defendant.
2. The court also to grant applicable interest and cost.
3. And such other and further relief to which plaintiff may just
be entitled .
  November 6, 2018
                    Respectfully Submitted.
                               Sylvia Emiabata Tel.(51 2) 791-2395
       Address :   857 POST RD. # 139         FAIRFIELD, CT. 06824'
                                    8
